To compel tbe entry of a certain judgment on a verdict.
Denied June 18, 1879.
Eelator sued E. S. -and E. on.a partnership note of E. and S., payable to relator or order, upon tbe back of which E. bad written bis name. E. and S. were defaulted and reference was made to tbe clerk to assess damages against them. E. appeared, pleaded and went to trial. Tbe jury found for tbe plaintiff *697against F. and assessed the damages without including E. and S. After the discharge of the jury, plaintiff moved that the verdict be amended to show an assessment against all of the defendants,, and for judgment thereon. This was refused and plaintiff then moved for judgment against F. alone, on the ground that the action had become severed under the statute. This was also refused, and relator asks for a mandamus tó grant one application or the other.
Field, that relator would be entitled to judgment upon assessment against E. and S., and the verdict against F. taken together, and suggested that such judgment should recite that it was rendered upon such assessment and verdict.